DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has amended claim 1 and canceled claim 11. Claims 1, 5, 7, 8, 15, and 16 are pending.
	The amendments to the claims have necessitated new rejections under 103 over the prior art previously relied upon, and in further view of newly cited reference Taylor (US 3,930,960).

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. 
Applicant has argued that primary reference Goeldner fails to teach or suggest the newly added limitation of claim 1 requiring that “the pressure in said vacuum chamber is maintained from about 0.90 to about 0.99 atmospheres”. In support of this argument, Applicant points to Goeldner’s teaching that the pressure in the evaporator 10 is maintained slightly above atmospheric (i.e. at 1 psig, which is about 1.07 atm) such that the brine is evaporated at a temperature of about 216.7 °F, as proof that Goeldner fails to teach the newly added limitation. Examiner finds this argument unpersuasive.
First, the pressure at which the vacuum chamber is maintained is merely a matter of the intended use/manner of operating the claimed system. System claims are not distinguished from prior art systems by matters pertaining to intended use or manner of operating when the prior art system would be capable of use/operation in the claimed manner (see MPEP 2114). The system of modified Goeldner as set forth in the 103 rejections below is structurally identical to the claimed system, and therefore, is necessarily capable of operating such that the pressure in said vacuum chamber is maintained at about 0.90 to about 0.99 atmospheres. Thus, modified Goeldner satisfies the claim language regarding the pressure in said vacuum chamber being maintained at about 0.90 to about 0.99 atmospheres (see MPEP 2114 for guidance).
In the alternative, i.e. in the event that modified Goeldner were not capable of operating such that the pressure in said vacuum chamber were maintained at about 0.90 to about 0.99 atm, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Goeldner in view of newly Taylor (US 3,930,960), such that the vacuum chamber were maintained at about 0.90 to about 99 atm. See 103 rejections below for details.

Applicant has argued that Goeldner does not teach “a collector within said tank, said collector collecting water in said tank”, as required by amended claim 1. Examiner respectfully disagrees.
As described in the 103 rejection of claim 1 set forth below, Goeldner teaches a collector as claimed. See 103 rejections below for details.

Applicant has argued that the secondary references Chambers and “Centrifugal Superchargers” do not cure the alleged deficiencies of claim 1. However, as discussed above, with respect to the newly added limitation requiring that the “the pressure in said vacuum chamber is maintained from about 0.90 to about 0.99 atmospheres”, Goeldner is either not deficient as alleged, or said newly added limitation is taught by newly cited reference Taylor (US 3,930,960). With respect to the newly added limitation requiring “a collector within said tank, said collector collecting water in said tank”, Goeldner is not deficient as alleged. Therefore, the argument that the alleged deficiencies are not cured by Chambers or “Centrifugal Superchargers” is moot. 

The following are new rejections necessitated by amendment and made over the prior art previously relied upon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeldner (US 4,444,675) in view of Chambers (US 2,449,587) and Taylor (US 3,930,960).
With regard to claim 1: Goeldner teaches a water treatment system (abstract), the system comprising:
A tank (distillation unit) 10 (Figure 1, Column 8 Lines 25-55).
Wherein the tank 10 comprises:
A vacuum chamber (the vapor space at the top of the tank including downtake 16 and demister 20) (Figure 1, Column 8 Lines 15-55, see annotated Figure 1 of Goeldner below).
An intake manifold, said intake manifold comprising a non-perforated plate positioned approximately vertically within said vacuum chamber, said intake manifold configured for collecting and directing water vapor within said vacuum chamber (Figure 1, Column 8 Lines 15-55, see annotated Figure 1 of Goeldner below).
Note: Although it is not explicitly stated, it is understood that t the vapor space at the top of the tank including downtake 16 and demister 20 is a vacuum chamber, as Goeldner teaches that compressor 12 draws vapor from the said vapor space (Figure 1, Column 8 Lines 15-55). By drawing vapor from the vapor space, the compressor 12 necessarily induces at least a slight vacuum in said space.
A second chamber (Figure 1, Column 8 Lines 15-55, see annotated Figure 1 of Goeldner below).
An array of tubular heat exchangers (tubes) 15, said heat exchangers 15 spaced equidistant apart, wherein said heat exchangers 15 in said array are oriented vertically in said second chamber (Figure 1, Column 8 Lines 15-55, see annotated Figure 1 of Goeldner below).
At least one vacuum source (compressor) 12, said vacuum source 12 receiving water vapor from said intake manifold (Figure 1, Column 8 Lines 15-55, see annotated Figure 1 of Goeldner below).
The vacuum source 12 of Goeldner is a compressor which compresses gas (vapors) (Figure 1, Column 8 Lines 15-55). The term “supercharger” is typically used to refer to gas compressors which may be used to compress air, e.g. for aspirating an internal combustion engine. Because the vacuum source 12 is a gas compressor, it qualifies as a supercharger.
A collector within said tank 10 (the side portion of said tank 10 connected to the blowdown discharge line thereof, and positioned to the right of carbon dioxide injector 61/62), said collector collecting water in said tank 10 (Figure 1, Column 8 Lines 15-55, Column 9 Lines 12-22, see annotated Figure 1 of Goeldner below).
An inlet (feed line) 70 located at the bottom of said second chamber, wherein feed water enters said tank through said inlet, and said inlet is placed such that feed water enters the tank below said array of heat exchangers 15 (Figure 1, Column 9 Lines 30-65).

    PNG
    media_image1.png
    515
    730
    media_image1.png
    Greyscale

Goeldner is silent to the system comprising at least one heating element placed within and near the bottom of the second chamber.
Chambers teaches a water treatment system comprising a tank (vaporization chamber) 10, the tank having a vacuum chamber (vapor region) 13, a second chamber (chamber defined by barrier plates 12 and 12 a), and an array of heat exchangers (tubes) 11, the system further comprising an electric heating element 29 disposed in the bottom of the tank 10 (Figures 1 and 2, Column 2 Line 25-Column 4 Line 2). Chambers teaches that the electric heating element 29 is used to assist in starting distillation and to compensate for heating losses (Column 3 Lines 35-45). 
It would have been obvious to one of ordinary skill in the art to modify Goeldner in view of Chambers by adding an electric heating element within and near the bottom of the second chamber in order to assist in starting distillation and to compensate for heating losses.
Modified Goeldner does not explicitly teach that the inlet 70 is immediately adjacent to said at least one heating element. However, said at least one heating element and the inlet are both in the bottom of the second chamber (Goeldner: Column 3 Lines 35-45, see previous portions of 103 rejection of claim 1 above, see annotated Figure 1 of Goeldner above). Therefore, by virtue of both the inlet 70 and the heating element being in the bottom of the second chamber, the inlet 70 is necessarily “immediately adjacent” to the heating element.
In the alternative, a person having ordinary skill in the art would recognize the precise placements of the heating element and the inlet 70 relative to one another to be matters of obvious design choice having little to no impact on the functionality of Modified Goeldner.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Goeldner by placing the inlet 70 and/or the at least one heating element such that the inlet 70 and the heating element are immediately adjacent to one another, in order to obtain a predictably functional water treatment system having a predictably functional inlet and a predictably functional heating element.
Modified Goeldner is silent to the pressure in said vacuum chamber being maintained at about 0.90 to about 0.99 atmospheres. However, the particular pressure range maintained within the evaporator tank, i.e. the vacuum chamber thereof, is merely a matter of intended use and/or manner of operating. System claims are not distinguished from prior art systems by matters pertaining to intended use or manner of operating when the prior art system would be capable of use/operation in the claimed manner (see MPEP 2114). The system of modified Goeldner is structurally identical to the claimed system, and therefore, is necessarily capable of operating such that the pressure in said vacuum chamber is maintained at about 0.90 to about 0.99 atmospheres. Thus, modified Goeldner satisfies the claim language regarding the pressure in said vacuum chamber being maintained at about 0.90 to about 0.99 atmospheres (see MPEP 2114 for guidance).
In the alternative, i.e. in the event that modified Goeldner were not capable of operating such that the pressure in said vacuum chamber were maintained at about 0.90 to about 0.99 atm, pressure is well understood to be a result effective variable in evaporation processes. In addition, a person having ordinary skill in the art would recognize that evaporation can be carried out at lower temperatures if carried out in reduced pressure environments. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	 Furthermore, it is known in the art to use vapor compressors in systems like that of Goeldner to draw a negative pressure on the interior of an evaporator. For example, Taylor teaches a water treatment system (abstract), the system comprising a vacuum chamber (expansion chest) 25 and a vacuum source in the form of vapor compressor 55, wherein the vapor compressor 55 creates a negative pressure on the suction side thereof, i.e. the side connected to the vacuum chamber 25, said negative pressure corresponding to a desired evaporation temperature (Figure 1, Column 3 Line 40-Column 4 Line 20). 
In the event that the system of modified Goeldner were not capable of operating such that the pressure in said vacuum chamber were maintained at about 0.90 to about 0.99 atm, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Goeldner in view of Taylor by configuring the vacuum source (compressor) 12 of Goeldner to draw a negative pressure on the vacuum chamber, i.e. such that the vacuum chamber were maintained at a pressure of about 0.90 to about 0.99 atm, in order to obtain an evaporator system which is capable of evaporating water (or other liquid) at lower than normal temperature, i.e. due to the reduced pressure. 
With regard to claim 5: Modified Goeldner does not explicitly teach that the vertically oriented heat exchangers 15 within the array are from about 20 inches to about 25 inches in length.
However, mere changes in size and/or relative dimensions are insufficient to patentably distinguish a claimed device from a prior art device (MPEP 2144.04(IV)A).
	Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Goeldner by merely changing the length of the heat exchangers 15, i.e. such that the heat exchangers 15 had lengths in the range of 20-25 inches, in order to obtain a device having predictably functional heat exchangers.
With regard to claim 7: Modified Goeldner does not teach that the system has about 800-1200 vertically oriented heat exchangers.
However, a person having ordinary skill in the art would expect the exact number of heat exchangers in Goeldner to be unimportant. In other words, a person having ordinary skill in the art would expect the device of Goeldner to remain functional even if it were configured to have significantly fewer or significantly more heat exchangers.
Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Goeldner by configuring the system thereof to have about 800-1200 heat exchangers disposed therein, in order to obtain a scaled down, but predictably functional evaporator system.
With regard to claim 8: Modified Goeldner does not teach that the system has about 300-500 vertically oriented heat exchangers.
However, a person having ordinary skill in the art would expect the exact number of heat exchangers in Goeldner to be unimportant. In other words, a person having ordinary skill in the art would expect the device of Goeldner to remain functional even if it were configured to have significantly fewer or significantly more heat exchangers.
Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Goeldner by configuring the system thereof to have about 300-500 heat exchangers disposed therein, in order to obtain a scaled down, but predictably functional evaporator system.
With regard to claim 15: Modified Goeldner does not explicitly teach that the vacuum chamber comprises from about 10% to about 30% of the volume of said tank.
However, a person having ordinary skill in the art would expect the exact percentage of tank volume devoted to the vacuum chamber to be unimportant in Goeldner. Mere changes in size and/or relative dimensions are insufficient to patentably distinguish a claimed device from a prior art device (MPEP 2144.04(IV)A).
Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Goeldner by reconfiguring the vacuum chamber and the tank such that the vacuum chamber comprised from 10% to 30% of the tank, in order to obtain a predictably functional water treatment system.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeldner in view of Chambers and Taylor, as applied to claim 1 above, and in further view of ProCharger.com article titled “Centrifugal Superchargers” (URL: https://web.archive.org/web/20151019025700/https://www.procharger.com/centrifugal-supercharger).
With regard to claim 16: Modified Goeldner is silent to the super charger, i.e. the vacuum source/compressor 23, comprising an impeller, a driveshaft, a close-coupled integrated compressor, and a gearbox.
However, superchargers are a type of compressor system that is notoriously well known in the art. ProCharger.com teaches a type of supercharger known as a “centrifugal supercharger”. ProCharger.com teaches that centrifugal superchargers are comprised of an impeller, a drive shaft (i.e. the shaft connected to the drive system, the drive system being, for example, the pulley in the Figure), a close-coupled integrated compressor (a compressor housing), and a gearbox (transmission) (see Figure and sections titled “Introduction”, “Centrifugal Supercharger Components”, “Impeller”, “Compressor Housing (Volute)”, and “transmission”). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Goeldner in view of ProCharger.com by replacing the supercharger, i.e. the vacuum source/compressor 12, of Goeldner with a centrifugal supercharger like that described in ProCharger.com, i.e. a centrifugal supercharger comprising an impeller, a driveshaft, a close-coupled integrated compressor, and a gearbox, in order to obtain a system having a compressor/vacuum source predictable capable of drawing vapor from the vacuum chamber and compressing said vapor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772